Case: 17-15258   Date Filed: 09/07/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-15258
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 3:17-cr-00069-RV-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


                                 versus


JOSHUA RAY FOUNTAIN,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                           (September 7, 2018)
              Case: 17-15258      Date Filed: 09/07/2018   Page: 2 of 5


Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Joshua Ray Fountain, who entered a conditional plea of guilty to possessing

five grams of methamphetamine with the intent to distribute, appeals the denial of

his motion to suppress. 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii). Fountain argues that

officers lacked reasonable suspicion or probable cause to stop his vehicle. We

affirm.

      We apply a mixed standard of review to the denial of a motion to suppress.

We review legal rulings de novo and related findings of fact for clear error. United

States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012). We consider the evidence in

the light most favorable to the prevailing party. Id.

      Traffic stops are seizures under the Fourth Amendment. United States v.

Spoerke, 568 F.3d 1236, 1248 (11th Cir. 2009). A traffic stop is constitutional if it

is based on probable cause to believe that a traffic violation has occurred or is

justified by reasonable suspicion that the person is engaged in a criminal activity.

United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008). The existence of

probable cause or reasonable suspicion is viewed from the standpoint of an

objectively reasonable police officer. United States v. Chanthasouxat, 342 F.3d
1271, 1276 (11th Cir. 2003).




                                           2
               Case: 17-15258      Date Filed: 09/07/2018    Page: 3 of 5


      Reasonable suspicion exists when an officer has a specific and objective

basis for suspecting a person of criminal activity, given the totality of the

circumstances. Lewis, 674 F.3d at 1305. Reasonable suspicion may arise solely

from a tip from a third party, so long as it bears sufficient indicia of reliability.

Alabama v. White, 496 U.S. 325, 330 (1990). A tip has sufficient indicia of

reliability when it contains a range of details, including future actions of third

parties not easily predicted. Id. at 332. Further, a tip from a known informant is

more reliable than a tip from an anonymous source and may alone be sufficient to

justify an investigatory stop. Adams v. Williams, 407 U.S. 143, 146-47 (1972).

That an informant has provided police with reliable tips in the past also increases

the informant’s reliability. See United States v. Kent, 691 F.2d 1376, 1379 (11th

Cir. 1982). The reliability of the tip also is increased “if the officer observes facts

corroborating even the innocent details of the tip.” United States v. Aldridge, 719
F.2d 368, 371 (11th Cir. 1983).

      The officers had reasonable suspicion to stop Fountain’s vehicle based on a

reliable informant’s tip that Fountain was transporting methamphetamine. The

informant had previously implicated persons known to traffic in drugs, assisted in

two controlled purchases of drugs, and provided information that resulted in the

seizure of 30 ounces of methamphetamine. See Kent, 691 F.2d at 1379. In addition,

the informant had aided the Drug Enforcement Agency in arresting six persons


                                            3
              Case: 17-15258     Date Filed: 09/07/2018    Page: 4 of 5


who possessed illegal substances. The informant described Fountain’s truck,

provided his license plate number, and predicted the time of his departure, his

route, and his final destination. See White, 496 U.S. at 330, 332. The officers

corroborated the details of the informant’s tip by observing Fountain drive a truck

that matched the informant’s description, by watching Fountain meet the informant

at a prearranged location, by following them along the route that the informant

predicted, and by observing Fountain drive to the final location that the informant

identified. See Aldridge, 719 F.2d at 371. Although the informant was Fountain’s

former girlfriend and had criminal charges pending against her, she had an

incentive to provide accurate information to obtain a sentence reduction in

exchange for assisting in Fountain’s arrest. See id. Under the totality of the

circumstances, the informant’s tip was sufficiently reliable to provide reasonable

suspicion for the officers to stop Fountain’s truck. See Lewis, 674 F.3d at 1304.

      The officers also had probable cause to stop Fountain’s vehicle. The officers

observed Fountain commit at least two traffic violations when he swerved rapidly

and then crossed over the fog line and a solid double yellow line. See Fla. Stat.

§§ 316.089(1), 316.089(4), 316.0875(2); see also Lomax v. State, 148 So. 3d 119,

121 (Fla. Dist. Ct. App. 2014) (crossing double-yellow lines is a traffic violation).

Because an “officer’s motive in making the traffic stop does not invalidate what is

otherwise objectively justifiable behavior under the Fourth Amendment,” Harris,


                                          4
               Case: 17-15258     Date Filed: 09/07/2018    Page: 5 of 5
526 F.3d at 1337 (quoting United States v. Simmons, 172 F.3d 775, 778 (11th

Cir.1999)), it matters not that the traffic violation was a pretext for the stop

because officers saw Fountain violate at least two traffic laws.

      We AFFIRM Fountain’s conviction.




                                           5